I concur in the judgment. I agree with my associates that, under section 3488 of the Political Code, the surveyor-general's certificate of sale of tide-lands situated within an incorporated city is void and that the certificate in question did not disclose its invalidity on its face and was, therefore, primafacie, valid.
I do not agree to the proposition that the defendants, under the pleadings in this case, had shown a standing or interest sufficient to give them, or either of them, a right to introduce evidence to defeat the plaintiff's prima facie title. The complaint did not aver that the plaintiff, or either of the defendants, was in possession. It counted upon title alone. The suit was brought under section 738 of the Code of Civil Procedure, to determine the adverse claims alleged to have been asserted by each of the defendants. None of them, in their respective answers, pleaded any adverse claim, or alleged possession of the land. They merely denied the allegations of the complaint. The action is in the nature of an action in rem. In such actions, the rule is elementary and practically universal that no party will be permitted to interpose to defeat the primafacie title of another party to the thing, derived by him from a third person, unless such attacking party pleads, or shows in some authorized manner, that he has some right, title, or interest in the thing. A defendant who does not, himself, claim some right, title, interest, or possession, has no status to question the validity of a conveyance of the property by a third person to the plaintiff. None of the cases cited in the opinion of Justice Angellotti, as I *Page 51 
understand them, really controvert this principle, except, perhaps, United Land Assoc. v. Pacific Imp. Co., 139 Cal. 370, [69 P. 1064, 72 P. 988]. In all the others, except SanFrancisco v. Ellis, 54 Cal. 72, both parties pleaded either title, or possession, or the complaint alleged that the defendant was in possession. Hence, any remarks in these cases to the effect that the plaintiff must prove his allegations of title in himself, or fail in his suit, are either obiter dicta, or manifestly in affirmance of, and not contrary to, the rule I have stated. In United Land Assoc. v. Pacific Imp. Co., the defendants did set up some claim in the answer, but it seems to have been held to have been insufficient to show a valid claim, and it appears that defendants were in possession. The point was not seriously considered and the statements there made can scarcely have been intended to declare a different rule. The case of SanFrancisco v. Ellis, 54 Cal. 72, is really an affirmance of the rule stated. It was an action to cancel a deed from the state tide-land commissioners to the defendant. The contents of the answer are not shown, but that is not important, since the complaint in such an action must have disclosed, at least, an apparent title in the defendant. The plaintiff failed to prove that it had either title or interest in the land, and this was held to be fatal to its right to cancel the deed to the defendant, regardless of the question of its validity.
The cases declaring the rule are numerous. The leading case in this state is Doll v. Meador, 16 Cal. 296. In discussing the right of one, not himself claiming right or title to the land, to attack the validity of title papers, valid on their face, purporting to convey the land from a third person to the plaintiff, the court there says (p. 325): "The patent . . . cannot be attacked collaterally by parties who show no color of title in themselves. In such cases the parties without title cannot be heard at all." The discussion is very elaborate and the question is thoroughly considered. The proposition has been repeatedly affirmed in subsequent decisions. (People v. Stratton,25 Cal. 251; O'Connor v. Frashear, 56 Cal. 501; Churchill v.Anderson, 56 Cal. 60; Rhodes v. Craig, 21 Cal. 422; Kile v.Tubbs, 23 Cal. 442; Terry v. Megerle, 24 Cal. 629, [85 Am. Dec. 84]; Carder v. Baxter, 28 Cal. 100; Durfee v. Plaisted, 38 Cal. 83;  Kentfield v. Hayes, 57 Cal. 410; Burling *Page 52 
v. Tompkins, 77 Cal. 261, [19 P. 429]; Dreyfus v. Badger,108 Cal. 63, [41 P. 279]; Standard Co. v. Habishaw, 132 Cal. 119, [64 P. 113]; Phillips v. Carter, 135 Cal. 606, [87 Am. St. Rep. 152, 67 P. 1031]; Harrington v. Goldsmith, 133 Cal. 169, [68 P. 594]; McCabe v. Goodwin, 106 Cal. 490, [39 P. 941];Pioneer Co. v. Maddux, 109 Cal. 641, [50 Am. St. Rep. 67, 42 P. 295]; Directors v. Abila, 106 Cal. 363, [39 P. 794]; McFaul v.Pfankuch, 98 Cal. 403, [33 P. 397]; see, also, Wall v. Magnes,17 Colo. 476, [30 P. 56]; Amler v. Conlon, 22 Colo. 150, [43 P. 1002].) The extreme doctrine of Doll v. Meador, and some others of the above cases, that even one in possession had no standing to make such attack, unless he connected himself with the paramount source of title, has been properly modified in subsequent decisions allowing such party to protect his possession by defeating the plaintiff's title, without proving title in himself. (Klauber v. Higgins, 117 Cal. 451, [49 P. 466]; Edwards v. Rolley, 96 Cal. 408, [31 Am. St. Rep. 234, 31 P. 276]; Cucamonga Co. v. Moir, 83 Cal. 101, [22 P. 55, 23 P. 359].) And this is the doctrine of the supreme court of the United States. (Reynolds v. Iron S.M. Co., 116 U.S. 687, [6 Sup. Ct. 601].)
But in the present case the plaintiff admitted that the land was in the city of San Pedro. This admission, which he was under no compulsion to make, was equivalent to a confession that he neither has, nor can have, any right, title, or interest in the premises, since he offered no other evidence than his application and the certificate issued thereon. No possessory rights are claimed and none were adjudged. The judgment dismisses the action and gives defendants their costs. The dismissal was fully justified by the voluntary admission of the plaintiff. It does not appear that the defendants' costs are of any substantial amount. A judgment will not be reversed unless the appellant shows substantial prejudice to himself therefrom. The admission of the plaintiff and the failure of the defendants to set up affirmatively any possession, right, or title, make it practically a moot case, for neither party, under existing laws, could obtain any right, title, or interest in the land. I perceive no substantial reason for interfering with the disposition of the case in the court below.
Hearing in Bank denied. *Page 53